Citation Nr: 1440053	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-29 951	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for scarring alopecia, prior to November 4, 2011.

4.  Entitlement to an evaluation in excess of 10 percent for scarring alopecia, since November 4, 2011.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


REMAND

The Veteran served on active duty from September 1982 to June 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2014, the Board reopened previously denied claims of service connection for hearing loss and tinnitus.  At that time, the Board also remanded the case to schedule the Veteran for a Board hearing.

On the September 2007 substantive appeal perfecting his appeals, the Veteran requested scheduling of an in-person Board hearing at the RO (Travel Board).  The Veteran modified his request in February 2008 to ask that the hearing be conducted via videoconference from the RO.  

Having determined that the Veteran may not have received notice of a scheduled January 2014 hearing, in February 2014, the Board remanded the case so that the Veteran could be rescheduled for, and properly notified of, a new videoconference hearing.  This was so because the notice was sent to an incorrect address.

Despite the Board's remand, the RO continued to send notification of the Veteran's hearing to a former address in Katy, Texas, while the record demonstrates that the Veteran resides at an address in Sugar Land, Texas.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Because the Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for a Board hearing, to include provision of proper notice, a remand is required so that the RO may schedule a videoconference hearing and provide the Veteran with notification of such at his current address.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing, and ensure that notice of the hearing is sent to his current address.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

